Case 1:19-cv-12053-IT Document 88-3 Filed 05/12/21 Page 1 of 3




                  EXHIBIT 3
          Case 1:19-cv-12053-IT Document 88-3 Filed 05/12/21 Page 2 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

---------------------------------x
-
TIMMINS   SOFTWARE CORPORATION    :
d/b/a MITREND,
                                  :
                Plaintiff,                            Civil Action
                                  :                   No. 19-12053-IT
       v.
                                  :
EMC CORPORATION, DELL
TECHNOLOGIES INC., and DELL INC., :

               Defendants.              :
---------------------------------x
EMC CORPORATION, DELL                   :
TECHNOLOGIES INC., and DELL INC.,
                                        :
               Counterclaim-Plaintiffs,
                                        :
       v.
                                        :
TIMMINS SOFTWARE CORPORATION
d/b/a MITREND,                          :

               Counterclaim-Defendant. :
---------------------------------x
-
              CERTIFICATION OF RAYMOND BILDERBECK

               I, RAYMOND BILDERBECK, hereby certify as follows:

               1.     I am Counsel at the law firm Gish PLLC and counsel for Defendants EMC

                      Corporation, Dell Technologies Inc. and Dell Inc. in the above-captioned

                      action.

               2.     I am a member of the bar in good standing in every jurisdiction in which I

have been admitted to practice, including the following:

                      Bar of the State of New York;

                      District Court for the Southern District of New York; and
          Case 1:19-cv-12053-IT Document 88-3 Filed 05/12/21 Page 3 of 3




                       District Court for the Eastern District of New York.

               3.      I am not the subject of disciplinary proceedings pending in any

jurisdiction in which I am a member of the bar.

               4.      I have not previously had a pro hac vice admission to this Court (or other

admission for a limited purpose under this rule) revoked for misconduct.

               5.      I have read and agree to comply with the Local Rules of the United States

District Court for the District of Massachusetts.

               I, Raymond Bilderbeck, hereby certify under penalty of perjury that the foregoing

is true and correct. Executed on May 12, 2021 in New York, New York.


                                                    /s/ Raymond Bilderbeck
                                                    Raymond Bilderbeck
                                                    GISH PLLC
                                                    41 Madison Avenue, Floor 31
                                                    New York, New York 10010
                                                    (646) 415-1092
                                                    ray@gishpllc.com




                                                    2
